    Case 1:20-cv-03025-GHW Document 61 Filed 03/11/21 Page 1 of 1




Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019‐6131 | tel 212.858.1000 | fax 212.858.1500

                                                                                              Anne Catharine Lefever
                                                                                                 tel: +1.212.858.1267
                                                                                      anne.lefever@pillsburylaw.com

March 11, 2021

Via ECF
Hon. Gregory H. Woods
United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007


          Re:       Delta Air Lines, Inc. v. Bombardier Inc., Case No. 20-cv-3025

Dear Judge Woods:

This firm represents Defendant Bombardier Inc. in the above-captioned action.
Pursuant to Rule 1.E. of Your Honor’s Individual Rules of Practice, we write on
behalf of both parties to request a brief extension of the parties’ time to respond to the
Order entered on March 9, 2021 (Dkt. No. 60).

Upon receipt of the Order, the parties promptly met and conferred twice on March 10,
2021. Due to work scheduling conflicts (as well as certain family health care issues),
however, the parties request that the deadline to file the letter be adjourned from the
current deadline of March 11, 2021 by two additional business days to March 15,
2021. This is the first request for an extension of this deadline. The requested
adjournment will not affect any other deadline.

We thank the Court for its consideration of this request.

Respectfully,

/s/ Anne C. Lefever
Anne C. Lefever
Partner




www.pillsburylaw.com                                                                                4847‐0591‐2800
